Brooke, J.
(after stating the facts). We are of opinion that the bill is not multifarious under the fol*572lowing decisions: Torrent v. Hamilton, 95 Mich. 159 (54 N. W. 634) ; Richardson v. Richardson, 100 Mich. 364 (59 N. W. 178) ; Robinson v. Motor Car Co., 170 Mich. 163 (135 N. W. 897); Bennett v. Clark, 181 Mich. 690 (148 N. W. 372); Antoszewski v. Plumbing Co., 185 Mich. 215 (151 N. W. 635). It sets out a case of flagrant fraud, and seeks relief from said fraud which has become crystallized in the decree of the court. It is not a bill of'review, and cannot well be, since a bill of review would assume the validity of the pleadings in the case sought to be reviewed, which this bill distinctly denies.
There can be no doubt of the authority of a court of equity to relieve against fraud, even to the extent of setting aside its own decrees when founded thereon. 3 Cooley’s note to Blackstone’s Commentaries (2d Revised Ed.), p. 426; Jennison v. Haire, 29 Mich. 219; Barr v. Motor Co., 172 Mich. 299 (137 N. W. 697) ; 2 Kent’s Commentaries (13th Ed.), p. 483; United States v. Throckmorton, 98 U. S. 61; Johnson v. Waters, 111 U. S. 640 (4 Sup. Ct. 619). The fact that the prayer for relief may be inconsistent is not of consequence. The stating part of the bill itself is what determines its character. Whether plaintiffs are entitled to the whole or any part of the relief prayed for will be determined by the trial court upon a hearing.
The decree dismissing the bill is reversed, with costs, and defendants are allowed 15 days in which to answer.
Kuhn, C. J., and Stone, Bird, Moore, Steere, and Fellows, JJ., concurred with Brooke, J.
Ostrander, J. In my opinion the bill is multifarious.